241 A.2d 60 (1968)
In re Edward B. REITER.
No. 1930.
Supreme Court of Vermont. Washington.
March 14, 1968.
Louis P. Peck, Asst. Atty. Gen., for the State.
Joseph S. Wool, Burlington, for Reiter.
Before HOLDEN, C. J., and SHANGRAW, BARNEY, SMITH and KEYSER, JJ.
PER CURIAM.
A complaint for disbarment has been presented against this respondent. It alleges that, in Chittenden County Court, he has pleaded guilty to, and been convicted and sentenced on eleven counts of embezzlement of funds entrusted to his care by others. The respondent has informed this Court that no answer in defense is to be filed. Therefore, the allegations of the complaint are to be taken as confessed. They establish that the respondent has violated his office as an attorney of this Court.
Judgment that Edward B. Reiter is removed from the office of attorney and counsellor at law and solicitor in chancery, and his name is stricken from the rolls.